Title: From John Adams to John Trumbull, 5 November 1775
From: Adams, John
To: Trumbull, John


     
      
       Novr 5. 1775
      
      My dear Sir
     
     I take an opportunity by this Express, to thank you for Me Fingal, a Poem which has been shewn me within a few days. It is excellent, and perhaps the more so for being misterious. It wants explanatory Notes as much as Hudibrass. I cant conjecture the Characters either of Honorius or Mc Fingal.
     Am Sorry to learn that We are likely to loose some of our best Men. We may have better in their stead for aught I know but We shall certainly loose good ones.
     There is scarcely a more active, industrious, enterprising and capable Man, than Mr. Deane, I assure you. I shall sincerely lament the Loss of his services. Men of such great daring active Spirits are much Wanted.
     I shall think myself much obliged to you, if you would write me. I want to hear the great Politicks and even the Small Talk of your Colony.
     For my own Part I feel very enthusiastic at Times. Events which turn up everyday are so new, unexpected and surprising to most Men, that I wonder more Heads are not turn’d than We hear of. Human Nature seems to be employed like Sampson, taking Hold of the Pillars of Tyranny and pulling down the whole building at a Time at a— Lunge I believe is the best Word. I hope it will not, like him bury itself in the Ruins, but build up the wisest and most durable Frames for securing its Happiness. But Time must determine. I am, sir, with much Esteem your Friend
    